Citation Nr: 0027856	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the left finger.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for arthritis of the 
left hand and arm as secondary to the left middle finger 
injury.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This appeal arose from a July 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from the residuals of a left middle finger injury, 
a bilateral hearing loss, tinnitus, arthritis of the left 
hand and arm, or PTSD, which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that service connection should be 
awarded to his claimed disabilities since each is directly 
related to his period of service.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

Initially, the Board must determine whether the veteran has 
submitted well grounded claims for service connection as 
required by 38 U.S.C.A. § 5107(a).  A well grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d. 1464 (1997).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims are plausible.

A review of the available service medical records, which 
consisted of the report of the September 1953 separation 
examination, made no mention of any of the claimed 
disabilities.  However, the evidence of record does support 
the conclusion that the veteran was engaged in combat with 
the enemy.  His DD-214 indicated that he was awarded the 
Combat Infantryman's Badge (CIB), a clear indication of 
combat exposure.  He has reported that he injured his left 
middle finger with a jackhammer; however, such an injury is 
not necessarily consistent with the hardships or conditions 
of his service.  However, even if the Board conceded that 
such an injury had occurred in service, there is no opinion 
of record providing a nexus or link between such an injury 
and the 30 degree flexion of the left second finger's PIP 
joint noted by the May 1998 VA examination.  Nor is there any 
evidence suggesting that any arthritis noted in the left hand 
was present to a compensable degree within one year of his 
discharge or is etiologically related to any alleged finger 
injury incurred in service. 

The veteran has also claimed that he was exposed to loud 
noise in service and that this exposure resulted in a 
bilateral hearing loss and tinnitus.  The Board notes that 
such noise exposure is consistent with the conditions of his 
service; thus, it would appear that he did experience an 
"injury" in service.  However, the evidence of record also 
indicated that he had been exposed to noise during his 35 
years post-service work as a welder.  There is no opinion of 
record that the bilateral hearing loss disability and the 
tinnitus noted during the May 1998 VA examination are related 
to the noise exposure experienced in service.  Therefore, 
there is no evidence suggesting a nexus between these 
disorders and his period of service.

In regard to the claim for service connection for PTSD, it is 
again noted that there is objective evidence that the veteran 
received the CIB, indicating involvement in combat with the 
enemy.  Exposure to life-threatening events was referred to 
by the veteran during the May 1998 VA examination, and would 
be entirely consistent with the conditions of his service.  
Thus, it is found that the veteran did suffer an "injury" 
during service.  However, the May 1998 examination 
specifically found that the veteran did not currently suffer 
from PTSD; in fact, no psychiatric diagnosis was made.  
Therefore, no current disorder exists which can be related to 
his period of service.

In the absence of competent supporting medical evidence, the 
veteran's claims for service connection are not well grounded 
and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Evidence of well grounded claims for service connection not 
having been submitted, the claims for service connection for 
the residuals of an injury to the left middle finger, a 
bilateral hearing loss disability, tinnitus, arthritis of the 
left hand and arm and PTSD are denied.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

